The evidence in this case discloses a state of facts from which the jury was authorized to draw inference of guilt, and while the officers found only two or three teaspoonfuls of whisky, there was evidence which, if believed beyond a reasonable doubt, tended to prove a larger quantity. However, under our decisions the quantity is immaterial. The general charge was properly refused.
Refused charge 2 is covered by the oral charge.
The evidence being in conflict and giving to the conclusions of the court the weight to which they are entitled, we cannot say there was error in overruling the motion for a new trial.
There is no error in the record, and the judgment is affirmed.
Affirmed.